ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_04_FR.txt. 135

OPINION INDIVIDUELLE DE M. VERESHCHETIN
[Traduction]

Tout en souscrivant à l’arrêt rendu par la Cour, je me sens tenu de trai-
ter dans la présente opinion d’une importante question qui, à mon avis,
bien qu’elle n’ait pas été évoquée dans l’exposé des motifs de Parrêt,
empêche elle aussi la Cour de statuer sur les conclusions que la Répu-
blique portugaise a formulées dans sa requête.

x * x

Outre l’Indonésie, sans le consentement de laquelle la Cour est empé-
chée d’exercer sa compétence à l’égard de la requête, il existe en la pré-
sente instance une autre «tierce partie» dont le consentement n’a été
recherché ni par le Portugal avant de déposer sa requéte devant la Cour,
ni par l’Australie avant de conclure le traité relatif au «Timor Gap».
L’Etat demandeur a néanmoins agi devant la Cour au nom de ladite
«tierce partie», dont les ressources naturelles seraient, dit-on, mises en
péril par le traité. La «tierce partie» en question est le peuple du Timor
oriental.

Du silence de l’arrêt à ce sujet, on risque de déduire à tort que ce
peuple, dont le droit à disposer de lui-même est au cœur de toute l’affaire,
n’a aucun rôle à jouer dans l’instance. Cela ne veut pas dire que la Cour
aurait pu mettre sur un pied d’égalité, d’un point de vue procédural, les
Etats Parties à cette affaire et le peuple du Timor oriental. A l’évidence,
seuls les Etats ont qualité pour se présenter devant la Cour (article 34 du
Statut). Cela veut simplement dire que s’agissant du droit d’un peuple 4
l’autodétermination, la Cour devrait, par définition, chercher a connaître
les vœux du peuple en question et les prendre en considération.

A cette fin, la Cour aurait dû disposer en la présente instance d’élé-
ments de preuve fiables lui indiquant dans quelle mesure le peuple du
Timor oriental appuyait la requête. Cela était d’autant plus important en
l’espèce que l'Etat défendeur a fortement contesté les droits découlant de
la qualité de puissance administrante du Portugal, y compris le droit de
porter un différend devant la Cour au nom du peuple du Timor oriental.
Je n’entends émettre aucun doute sur l'intention dans laquelle le Portugal
a saisi la Cour. Toutefois, en l’absence de preuves évidentes du contraire,
la Cour ne saurait écarter d’emblée ia thèse selon laquelle, vingt ans après
avoir perdu le contrôle effectif du Territoire, le Portugal n’est pas en
mesure d’ester devant la Cour en pleine connaissance des vœux et du sen-
timent de la majorité du peuple du Timor oriental.

Même dans des circonstances normales, la qualité de puissance admi-
nistrante d’un Etat demandeur ne dispense en rien la Cour de vérifier les
prétentions de celui-ci, à l’aide des preuves existantes de la volonté du

49
TIMOR ORIENTAL (OP. IND. VERESHCHETIN) 136

peuple concerné. Comme le Portugal l’a fait observer au cours des plai-
doiries, le droit d’un peuple à disposer de lui-même suppose que:

«Dans la situation concrète, il faut se demander si les intérêts
d’une puissance administrante (quand cette puissance exerce tou-
jours, comme il est habituel, une autorité effective) ou de toute autre
puissance coïncident réellement avec ceux du peuple concerné.»
(CR 95/13, p. 36, par. 88, M™* Higgins.)

Cela porte à penser, semble-t-il, que les mêmes exigences s’appliquent à
fortiori à une puissance administrante qui n’exerce plus depuis de nom-
breuses années le contrôle effectif du territoire concerné. Le Portugal a
également affirmé représenter le Territoire du Timor oriental dans les
relations interétatiques, «et cela en liaison étroite avec les représentants
du peuple du Timor oriental» (CR 95/12, p. 63, par. 21, M. Correia). Ii a
reproché à l’Australie (en principe à juste titre) de n’avoir pas «cherché à
obtenir l’approbation des populations du Territoire par l'intermédiaire de
leurs dirigeants» au sujet du traité en question (CR 95/13, p. 38, par. 94,
M”* Higgins).

Après toutes ces déclarations, on aurait pu penser que le Portugal étaie-
rait sa requête par des éléments de preuve dignes de foi attestant qu’il
avait lui-même cherché à s’assurer que sa requête bénéficiait de appui du
peuple du Timor oriental. Or, ni les pièces et leurs annexes, ni les plaidoi-
ries et les réponses, n’ont fourni à la Cour de tels éléments de preuve, à
l'exception de quelques extraits de presse qui ne font qu’effleurer la ques-
tion, ne faisant pas même état de l’objet du différend — le traité relatif au
«Timor Gap» (voir par exemple CR 95/12, p. 69-70, M. Correia).

La Cour avait d’autant plus besoin de disposer de ces éléments de
preuve que la Partie adverse a cherché à réfuter les allégations selon les-
quelles elle aurait méconnu les droits et les intérêts du peuple du Timor
oriental et y aurait porté atteinte. L'Australie a notamment soutenu que:

«si [elle] n’avait rien fait, si elle avait refusé de négocier le traité avec
l'Indonésie [le traité relatif au «Timor Gap»|, il n’y aurait eu aucune
possibilité d'exploiter la moindre parcelle de la zone en litige: les
profits étaient nuls pour le peuple du Timor oriental» (CR 95/11,
p. 42, M. Bowett).

Et d’ajouter que: «En réalité, selon l’Australie, c’est le Timor oriental
qui tirera des profits économiques de ressources situées sur le plateau aus-
tralien.» ([bid., p. 44.) Dans sa duplique, l’Australie avance également
que: «Le traité est potentiellement beaucoup plus avantageux pour le
peuple du Timor oriental à condition que l'Indonésie transfère une partie
équitable des bénéfices à la population» (par. 160); et que: «Le recours
judiciaire exercé par le Portugal contre l'Australie n’est donc pas le
«moyen le plus effectif» de protéger les droits du peuple du Timor orien-
tal sur ses ressources naturelles.» (Ibid. )

L’argument de l’Australie sur cette question essentielle en l’instance ne
s'appuie non plus sur aucune preuve de consultation préalable du peuple

50
TIMOR ORIENTAL (OP. IND. VERESHCHETIN) 137

du Timor oriental et ne semble donc pas convaincant. Mais étant donné
que la Cour s’est abstenue, pour les raisons formulées dans l'arrêt, de sta-
tuer sur le fond du différend, on ne saurait s’attendre à ce qu’elle décide
si l’Australie avait ou non l’obligation de consulter le peuple du Timor
oriental.

Il en va tout autrement s’agissant du devoir du Portugal de consulter
les dirigeants ou les représentants du peuple du Timor oriental avant de
saisir la Cour au nom de celui-ci. Dans ce dernier cas, la question en effet
est liée à la recevabilité de la requête et reste dans le cadre de la conclu-
sion préliminaire de la Cour sur sa compétence. La Cour aurait dû réagir
aux affirmations du Portugal maintes fois répétées devant elle, selon les-
quelles les droits et intérêts de cet Etat en l’instance n'avaient qu’un
caractère «fonctionnel» et «lintérêt principal de l’introduction de la pré-
sente instance était celui du peuple du Timor oriental» (CR 95/6, p. 56,
par. 15, M. Correia).

Dans son avis consultatif sur le Sahara occidental, la Cour a noté que:

«La validité du principe d’autodétermination, défini comme répon-
dant à la nécessité de respecter la volonté librement exprimée des
peuples, n’est pas diminuée par le fait que dans certains cas l’Assem-
blée générale n’a pas cru devoir exiger la consultation des habitants
de tel ou tel territoire.» (C.Z.J. Recueil 1975, p. 33, par. 59.)

Elle a ajouté:

«Ces exceptions s’expliquent soit par la considération qu’une cer-
taine population ne constituait pas un «peuple» pouvant prétendre à
disposer de lui-même, soit par la conviction qu’une consultation eût
été sans nécessité aucune, en raison de circonstances spéciales.» (Ibid. )

Or, dans le cas du Timor oriental, Assemblée générale «a cru bon
devoir exiger» la consultation des habitants du Timor oriental «en vue de
rechercher les moyens permettant de parvenir à un règlement global du
problème» (résolution 37/30 du 23 novembre 1982). L'Assemblée a ainsi
prié le Secrétaire général «d’entamer des consultations avec toutes les
parties directement intéressées» (ibid. ; les italiques sont de moi).

En application de cette résolution, le Secrétaire général a tenu des
consultations non seulement avec les Gouvernements indonésien et portu-
gais, mais aussi avec d'importants groupes timorais représentant diverses
tendances (doc. SG/SM/5519 du 9 janvier 1995). C’est ainsi que, dans les
consultations en cours à l'Organisation des Nations Unies sur l’avenir du
Timor oriental, le peuple du Territoire est considéré comme une partie
distincte «directement intéressée» en mesure de s’exprimer par l’intermé-
diaire de ses représentants.

Contrairement aux cas visés dans le dictum précité de la Cour dans
Vavis sur le Sahara occidental, où la consultation des habitants de tel ou
tel territoire «eût été sans nécessité aucune, en raison de circonstances
spéciales», en l’instance, les «circonstances spéciales» susmentionnées
exigent que la Cour s’assure au moins des vues des représentants du

51
TIMOR ORIENTAL (OP. IND. VERESHCHETIN) 138

Timor oriental de différentes tendances sur l’objet de la requête du Por-
tugal.

A défaut de témoignages directs qui sont sans doute difficiles à obtenir,
vu la situation actuelle au Timor oriental, la Cour aurait pu recevoir
l'avis des organes compétents de l'Organisation des Nations Unies chargés
de suivre la situation dans les territoires non autonomes. Cependant,
l'attention de la Cour n’a été appelée sur aucune réaction du Conseil de
sécurité, de l’Assemblée générale, du Comité des Vingt-Quatre ni d'aucun
autre organe de l'Organisation des Nations Unies qui aurait exprimé les
préoccupations de la communauté internationale au sujet de la situation
examinée par la Cour. Ni les pièces ni les plaidoiries n’ont fait état d’une
seule résolution de ces organes qui contesterait le traité relatif au «Timor
Gap» ou refléterait un mécontentement manifeste du peuple du Timor
oriental à l’égard de ce traité (comme c’est le cas, par exemple, à l’égard
de la situation des droits de l’homme au Timor oriental), et ce, bien que
les négociations dudit traité se soient prolongées durant dix ans et que le
Portugal ait informé le Secrétaire général — et, par l’intermédiaire de ce
dernier, tous les Membres de l'Organisation —— de la protestation qu’il
avait élevée lors de la conclusion du traité en 1989.

Ayant été adoptée dès l’origine du processus de décolonisation, la
Charte des Nations Unies ne pouvait expressément imposer aux puis-
sances administrantes l’obligation de consulter les peuples des territoires
non autonomes pour toute question intéressant directement ces derniers.
Toutefois, cela ne signifie pas qu’un tel devoir n’a pas sa place en droit
international, au présent stade de son développement et dans le cadre
actuel du processus de décolonisation depuis l’adoption de la « Déclara-
tion sur l’octroi de l’indépendance aux pays et aux peuples coloniaux»
(résolution 1514 (XV) de l’Assemblée générale).

Dans son avis consultatif sur le Sahara occidental, la Cour a déclaré
que: «dans certains cas l’Assemblée générale n’a pas cru devoir exiger la
consultation des habitants de tel ou tel territoire» (C.I.J. Recueil 1975,
p. 33, par. 59; les italiques sont de moi). Il s'ensuit qu’en règle générale il
existe une obligation de consulter, dont il n’est possible de se dispenser
que «dans certains cas». Les exceptions à cette règle sont énoncées dans
le même dictum de la Cour et, comme on l’a vu ci-dessus, elles ne sau-
raient être retenues en l’instance. Je crois qu’un Etat n’a pas systé-
matiquement de nos jours — du seul fait qu’il est qualifié de puissance
administrante — le pouvoir général d’agir au nom du peuple intéressé,
quelles que soient les circonstances concrètes.

Ce qui précède m’améne à conclure que le défaut de consentement de
l'Indonésie n’est que l’une des raisons qui empêchent la Cour de con-
naître du différend. L’autre raison — selon moi tout aussi importante —
est Pabsence de preuve quant aux vues du peuple du Timor oriental au
nom duquel la requête a été déposée.

(Signé) Vladien S. VERESHCHETIN.

52
